Citation Nr: 1203789	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for lower extremities weakness, bilateral, claimed as secondary to multiple sclerosis.

2.  Entitlement to an evaluation in excess of 30 percent for multiple sclerosis.  

3.  Entitlement to an evaluation in excess of 30 percent for chronic constipation associated with multiple sclerosis.   

4.  Entitlement to an evaluation in excess of 30 percent for bladder dysfunction associated with multiple sclerosis with chronic constipation.

5.  Entitlement to an effective date earlier than April 14, 2008, for the assignment of a 30 percent rating for chronic constipation associated with multiple sclerosis

6.  Entitlement to an effective date earlier than April 14, 2008, for the assignment of a 30 percent rating for bladder dysfunction associated with multiple sclerosis.

 
REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 1987 and from December 1989 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, August 2007, May 2008, September 2008, and December 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In the June 2007 rating decision, the RO continued a 30 percent rating for multiple sclerosis (MS), a 10 percent rating for chronic constipation, and a 10 percent rating for bladder dysfunction.  The RO issued a second rating decision in August 2007 continuing the 30 percent rating for MS, but not addressing any other issue.  Then, in the May 2008 rating decision, the RO explained that they were combining the 30 percent evaluation of MS with the 10 percent evaluation for chronic constipation and assigning a single 30 percent rating for the disability.  The RO also increased the rating of bladder dysfunction from 10 percent to 30 percent disabling.  The claims for higher ratings, as reflected on the title page, remain in appellate status, however, as ratings higher than 30 percent are available for MS, chronic constipation, and bladder dysfunction, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability,.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO characterized the earlier effective date issues on appeal as "entitlement to an evaluation in excess of 30 percent disabling for service connected multiple sclerosis (rated as minimum residuals diagnostic code 8018) prior to April 14, 2008."  The Board has recharacterized the issues on the title page to more accurately reflect that this appeal consists of distinct issues involving entitlement to increased ratings for his MS and the service-connected residuals, in addition to earlier effective dates for the disability ratings previously assigned.  

The issues of (1) service connection for lower extremities weakness, bilateral, (2) entitlement to an evaluation in excess of 30 percent for multiple sclerosis, (3) entitlement to an evaluation in excess of 30 percent for chronic constipation associated with multiple sclerosis, and (4) entitlement to an evaluation in excess of 30 percent for bladder dysfunction associated with multiple sclerosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1984 to February 1987 and from December 1989 to October 1991.

2.  In February 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested on the issues of entitlement to effective dates earlier than April 14, 2008, for the assignment of 30 percent ratings for chronic constipation and bladder dysfunction associated with multiple sclerosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an effective date earlier than April 14, 2008, for the assignment of a 30 percent rating for chronic constipation associated with multiple sclerosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an effective date earlier than April 14, 2008, for the assignment of a 30 percent rating for bladder dysfunction associated with multiple sclerosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by a Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran filed a statement in February 2010 expressing that it was his desire to withdraw his appeal as to the issues of entitlement to an effective date earlier than April 14, 2008, for the assignment of a 30 percent rating for chronic constipation associated with multiple sclerosis (MS) and bladder dysfunction associated with multiple sclerosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.

The Board notes, for sake of clarity, that the Veteran did not clearly withdraw his appeal regarding the three increased rating claims on appeal involving (1) MS, (2) chronic constipation associated with MS, and (3) bladder dysfunction associated with MS.  Thus, the Board retains jurisdiction over the appeals on those issues.  

ORDER

The appeal on the issue of entitlement to an effective date earlier than April 14, 2008, for the assignment of a 30 percent rating for chronic constipation associated with multiple sclerosis is dismissed.

The appeal on the issue of issue entitlement to an effective date earlier than April 14, 2008, for the assignment of a 30 percent rating for bladder dysfunction associated with multiple sclerosis is dismissed.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

With regard to the increased rating claims on appeal, the claims file shows that the RO issued rating decisions in June 2007 and August 2007 addressing the issues.  The Veteran filed timely notices of disagreement (NODs) in August 2007 and September 2007 disagreeing with the disability ratings assigned in each respective rating decision.  

Subsequently, the RO issued a rating decision in May 2008 that, in pertinent part, granted increased ratings for chronic constipation and bladder dysfunction.  The RO also, without expressly notifying the Veteran, reduced the rating of MS from 30 percent to noncompensable (0 percent).  

The Veteran then timely filed a nod in May 2008 disagreeing with the effective dates assigned for the increased ratings for chronic constipation and bladder dysfunction.  Although he did not express disagreement with the ratings assigned in the May 2008 rating decision, those issues were previously placed into appellate status by the earlier NODs and, as explained in the Introduction section herein above, the RO's grant of increased ratings in the May 2008 rating decision for chronic constipation and bladder dysfunction did not resolve the appeal on these issues.  See AB, 6 Vet. App. at 38.  Although the Veteran ultimately withdrew his appeal on the claims for earlier effective dates for chronic constipation and bladder dysfunction, he did not withdraw his appeal on the issues of entitlement to higher ratings for the disabilities.  

Thus, under the circumstances, the Board must remand the issues of (1) entitlement to a rating higher than 30 percent for MS, (2) entitlement to a rating higher than 30 percent for chronic constipation, and (3) entitlement to a rating higher than 30 percent for bladder dysfunction, to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

With regard to the claim of service connection for lower extremities weakness, bilateral, claimed as secondary to multiple sclerosis, the Board finds that remand is necessary to afford the Veteran an appropriate neurological examination.  

By way of history, the claims file shows that the RO originally granted service connection for MS in a March 1992 rating decision.  In that decision, the RO cited weakness in the bilateral lower extremities as a symptom of the Veteran's MS.  The RO issued a second rating decision in March 1993, where complaints of leg spasms and clinical findings of left leg ataxia with numbness and tingling were cited as symptoms of his MS.  Likewise, an April 2004 RO rating decision listed neurological symptoms, including a patch of numbness on the left anterior thigh, as a symptom of MS.  

These prior rating decisions beginning in March 1992 clearly show that the RO has conceded that the Veteran suffers from neurologic symptoms of the lower extremities as a component of his MS.  Consistent with this concession, the overwhelming neurological treatment records identify various neurologic complaints as a symptom of his MS.  In fact, the Veteran underwent a VA examination in April 2004, which resulted in an assessment of long-standing MS with residual numbness.  

The Board recognizes that more recent treatment records indicate that the Veteran may have some degree of symptomatology associated with an August 2006 workplace injury.  In particular, he was admitted at VA in November 2007 with complaints of pain in the lower legs and low back after lifting a package at work in August 2006.  A VA neurologist in November 2007 stated that the Veteran's "back and leg pains most likely are musculoskeletal and NOT an MS exacerbation" [emphasis in original].  The November 2007 VA discharge summary report summarizes that the Veteran's back and leg pain were found mostly likely to be musculoskeletal, and were not considered an MS exacerbation.  Yet, it was also noted that low back pain had been reported in this Veteran as a MS disorder without being an exacerbation.  

In April 2008, a VA examiner reviewed these VA treatment records and concluded that the Veteran's bilateral leg condition is less likely as not caused by or a result of MS.  In support, the VA examiner cited the November 2007 VA neurology opinion finding that leg pains were musculoskeletal in origin and not an MS exacerbation.  The VA examiner cited a second VA neurological evaluation showing no spasticity, normal X-rays, and a finding that leg pains are not related to MS.  

The Board finds that this record is inadequate to decide the claim.  First, as shown, the November 2007 VA treatment records indicate that the Veteran was experiencing musculoskeletal symptomatology related to a workplace accident.  The April 2008 VA examiner simply repeated these findings without further investigation.  

Importantly in this regard, the April 2008 VA examination was performed as a joint examination, rather than a neurologic examination.  This is significant as the Veteran contends that neurological symptoms, but not musculoskeletal symptoms, in the lower extremities are a manifestation of his MS.  Moreover, the April 2008 VA examiner did not address, or appear to take into account, the substantial evidence over many years showing neurologic symptoms related to the Veteran's MS.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Here, the evidence of record does not clearly demonstrate the degree of lower extremity symptomatology that is attributable to the service-connected MS in relation to the degree of chronic lower extremity symptomatology that may be attributable to the August 2006 workplace accident, if any.  A new VA examination is necessary to address this question.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Massey v. Brown, 7 Vet. App. 204 (1994) (all medical findings in a VA examination must be expressed in terms conforming to the applicable rating criteria).  

Furthermore, the claims file shows that there may be outstanding evidence pertinent to the claim, including from the Social Security Administration (SSA).  (See a January 1992 statement from the Veteran requesting copies of records "because they are needed by Social Security.")  

Accordingly, the case is REMANDED for the following action:

1. The RO must take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issues of (1) entitlement to a rating higher than 30 percent for MS, (2) entitlement to a rating higher than 30 percent for chronic constipation, and (3) entitlement to a rating higher than 30 percent for bladder dysfunction.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination.  Also, the Veteran should be afforded an appropriate time period to respond.  


2.  The RO should also send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to his claim of service connection for lower extremity weakness, bilateral.  

3.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records, if not already associated with the claims file.  

The RO should also obtain all of the Veteran's outstanding VA treatment records.  

The RO should take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should then arrange for the Veteran to undergo a VA examination with an appropriate neurological specialist, such as a neurologist, to determine the current nature and severity of all neurological manifestations of the Veteran's multiple sclerosis (MS) involving the lower extremities.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results, the examiner is asked to provide an opinion identifying all current neurological manifestations of the Veteran's MS involving the lower extremities.  To the extent possible, the examiner should attempt to distinguish between the degree of lower extremity symptoms associated solely with the Veteran's MS from any degree of symptoms unrelated to MS, such as those due to an August 2006 workplace injury.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

5.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim of service connection, to include assigning an appropriate disability rating for neurologic symptoms of the Veteran's MS.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


